McCulloch, C. J. (dissenting). I think the majority is giving too much force to the presumption against partial intestacy, and in so doing have disregarded and overturned the express language of the will of the testator. We have recognized the. force of that rule in many of our decisions, but have usually qualified the statement of it by saying that the presumption of partial intestacy does not arise where “such intention clearly appears from the language used in the instrument. ’ ’ Galloway v. Darby, 105 Ark. 558; Webb v. Webb, 111 Ark. 54. In the present case the language of the will unmistakably showed what the intention of the testator was. He willed all the property that he owned at that time, and it is manifest that he had no intention of willing anything else. He described the particular property that he intended to convey, and that was all he owned at that time. He did not own the property now in controversy. In interpreting the language of the will for the purpose of ascertaining the intention of the testator we should treat it as having spoken as of the date of the execution of the will. Webb v. Webb, supra. At that time the land in controversy was not owned by the testator; and, since the language used applied only to specific property which he then owned, there is no room to apply the doctrine of presumption against partial intestacy. Nor should we give any additional force to the presumption by -reason of the fact that the heirs were cut off with a nominal legacy. That only shows that, out of the property sought to be conveyed under the will, his intention was to limit the bequest to the heirs to a nominal one. It seems to me to be that the effect of the court’s decision in this case is to make a will for the testator which he did not see fit to make for himself — that is, to include after-acquired property which the testator evidently did not have in mind when he executed the will, and did not use appropriate language to convey.